Mr. Presiding Justice Barnes delivered the opinion of the court. 5. Interpleader, § 5*—when MU sufficient. A bill showing that1 a fund due for lumber sold was claimed by all of several parties against whom the bill demanded relief, that it had a common source in the lumber or sale thereof, that complainant was not interested therein and was indifferent among the complainants, contained sufficient elements essential to the equitable remedy of interpleader. 6. Interpleader, § 14*—when cross-Mil unnecessary. A cross-bill is unnecessary for the assertion and adjustment of a claim of one interpleading, the answer being sufficient.